of :p
fy Coort of Append


                     - 36 37




                                                        ± 0f

                                                      ti*


                                           5 TA 7<?

                               '/2c bc%'


                                   120      dbofc




            M'.

                                                 -far




                                                                      1

                                                                  1


                                                            £ K       H




                                                                          ;■ :-
                         £
        5JUL-1 PKE:U^ !V'
£   «




                         ^
                                   n




                          t
                    T


                                   m



           >                  -.



           (A
                              M
                                   m



                8


                        IIt